Citation Nr: 0429952	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  99-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected 
disability.  

2.  Entitlement to service connection for a left leg 
disorder, claimed as secondary to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Regional Office (RO) in Wilmington, Delaware.  

In January 2001, the Board remanded this case to the 
Wilmington RO for additional evidentiary development.  

The jurisdiction over this case was subsequently transferred 
to the ROIC in Philadelphia, Pennsylvania.  

The appeal is being remanded to the ROIC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is seeking service connection for a cervical 
spine disorder and a left leg disorder.  He essentially 
contends that his left leg disorder developed secondary to 
his service-connected disabilities, which include the 
residuals of a right medial meniscectomy, right hip bursitis, 
and nucleus pulposus with radiculopathy and right leg 
involvement.  

He further contends that his cervical spine disorder also 
developed secondary to this service-connected disability.  

As noted hereinabove, this case was remanded by the Board in 
January 2001 for additional evidentiary development.  
Following that remand, the RO obtained the veteran's VA 
treatment records for the period from May 1998 to September 
2002.  

These records reveal that, during this period, the veteran 
repeatedly complained of pain, weakness and instability in 
his left knee.  They also show that he was given a left knee 
brace to wear in 1998.  In addition, these records also show 
periodic complaints of neck pain.  

The Board notes that the veteran has not undergone a specific 
VA examination in regard to his claims for secondary service 
connection.  In light of the recurring symptomatology 
reported by the veteran in his left knee and neck, the Board 
finds that a remand of this case is warranted so that the RO 
can arrange for the veteran to undergo a VA examination to 
determine the nature and etiology of his claimed 
disabilities.  

Accordingly, this case is remanded for the following actions:

1.  The RO should issue a letter to the 
veteran specifically advising him to 
submit or identify any competent medical 
evidence that he believes could support 
his contention that he developed a left 
leg disorder and/or a cervical spine 
disorder secondary to his service-
connected disabilities.  The RO should 
also once again advise the appellant as 
to VA's responsibilities in assisting him 
in the development of his claim.  

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and extent of any left knee or 
cervical spine disorders found to be 
present.  The examiner should conduct a 
thorough examination of the left knee and 
cervical spine, and diagnosis any 
pathology found.  Any necessary tests or 
studies should be performed.  As to any 
disability found on examination, examiner 
is requested to review the record and 
offer an opinion as to whether it is at 
least as likely as not that the 
disability has been caused or aggravated 
by any of the veteran's service-connected 
disabilities.  The examiner should be 
advised that the veteran is service-
connected for the residuals of a right 
medial meniscectomy, bursitis of the 
right hip, and herniated nucleus pulposus 
with radiculopathy and right leg 
involvement.  A rationale should be 
provided for any opinions or conclusions 
expressed.  

3.  Once the foregoing has been 
completed, the RO is free to undertake 
any additional development deemed 
necessary in order to comply with the 
VCAA.  After any such development is 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




